DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action responses to the Applicant’s Amendment filed on 12/13/2021 in which claims 22, 24, and 27 have been amended, claims 1-21, 25, and 28-32 have been canceled, new claims 33-40 have been added and entered of record.
Claims 22 and 26 have been amended herein to correct the informalities. Based on the amended claims, the objections to the claims are withdrawn.
Claim 27 has been amended herein to overcome the rejections under 35 U.S.C 112(b). Based on the amended claim, the rejections under 35 U.S.C 112(b) for claim 27 and its dependent claims, are withdrawn.
Claims 22-24, 26-27, and 33-40 are pending for examination.

Response to Arguments
Applicant’s arguments on pages 7-8 of the Amendment with respect to the amended independent claim 22 are fully considered and persuasive. The rejections to these claims are withdrawn.



Allowable Subject Matter
Claims 22-24, 26-27, and 33-40 are allowed.
Applicant has incorporated the allowable subject matters of original claim 27 into new independent claims 33 and 37, as indicated in the Office Action dated July 12, 2021.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding independent claim 22, the prior art does not teach or suggest the claimed invention having “the arrangement of magnetically conducting elements comprises multiple rows of more than one magnetically conducting elements, wherein the magnetically conducting elements of one row provide a recess to receive at least a section of a secondary winding structure, wherein the recess is provided between a first and a second lower magnetically conducting element of the row, wherein a first end section of an upper magnetically conducting element of the row overlaps an end section of the first lower magnetically conducting element and another end section of the upper magnetically conducting element overlaps an end section of the second lower magnetically conducting element; and wherein the first lower magnetically conducting element extends into an inner volume of the first subwinding structure and the second lower magnetically conducting element extends into an inner volume of the second subwinding structure, wherein the secondary winding structure is substantially arranged within a two- dimensional plane”, and a combination of other limitations thereof as recited in the claims.
Regarding independent claims 33 and 37, the prior art does not teach or suggest the claimed invention having “at least one section of the at least one magnetically conducting element extends into the secondary winding structure or at least one subwinding structure of the secondary winding structure; and wherein magnetically conducting elements of the arrangement of multiple magnetically conducting elements are arranged in a row, wherein at least two successive magnetically conducting elements are aligned with a lateral offset to one another”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 23-24, 26-27, 34-36, and 38-40, the claims have been found allowable due to their dependencies to claims 22, 33, and 37 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836